Citation Nr: 0933123	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-31 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disk 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who had unverified active service 
from March 1992 to March 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2009, the Veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Degenerative disk disease of the lumbosacral spine was 
not manifest during active service nor within one year of 
discharge from active service and it is not shown to have 
developed as a result of an established event, injury, or 
disease during active service.


CONCLUSION OF LAW

Degenerative disk disease of the lumbosacral spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
June 2004 letter from the RO.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Although the Veteran 
provided authorization for the release to VA of private 
treatment records dated from 2003 to 2004, at his personal 
hearing in April 2009 he testified that those examiners had 
not considered treatment records from active service.  He 
testified that he started receiving treatment after service 
for his back in approximately 2003.  The Veteran does not 
claim and there is no indication that that any private 
treatment records include evidence linking a back disability 
to active service.  Therefore, further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

Service connection can be granted for certain diseases, 
including arthritis and organic diseases of the nervous 
system, if manifest to a degree of 10 percent or more within 
one year of separation from active service.  Such diseases 
shall be presumed to have been incurred in service even 
though there is no evidence of disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  

The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Court has held that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

The absence of contemporaneous medical evidence may be 
weighed as a factor in determining the credibility of lay 
evidence, but lay evidence cannot be determined to lack 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006).  The Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

In this case, service treatment records dated in October 1993 
show the Veteran complained of low back pain after wrestling 
with his girlfriend the previous evening.  He denied 
radiation to the legs.  The examiner noted decreased flexion.  
Straight leg raise testing was negative.  The diagnosis was 
back strain.  An evaluation two days later noted an X-ray 
examination was negative.  The diagnosis was low back pain.  
An evaluation one week later noted the Veteran reported his 
pain was improving.  The examiner noted he was in mild 
distress and walked with a slow gait without limping.  
Forward bending was to 12 inches from the floor with limited 
bilateral side bending and rotation.  Straight leg raises 
were negative.  The diagnosis was mechanical low back pain.  
Subsequent service treatment records are negative for 
complaint, treatment, or diagnosis of continued back 
problems.  A June 1995 physical examination for motor vehicle 
operators revealed a normal spine.  The Veteran's November 
1995 separation examination revealed a normal clinical 
evaluation of the spine.  In his November 1995 report of 
medical history the Veteran denied any recurrent back pain.  

Private treatment records dated in May 2003 show the Veteran 
sustained an injury to the right shoulder and upper back 
trying to catch a microwave oven at work.  VA treatment 
records show the Veteran reported that he had pulled a muscle 
in the back while playing with his daughter in September 
2004.  An October 2004 magnetic resonance imaging (MRI) scan 
revealed a small focal central disk herniation at the L4-5 
level, a diffuse disk bulge with mild bilateral neural 
foraminal narrowing at the L3-4 level, and a mild diffuse 
disk bulge slightly asymmetric to the right.  It was noted 
the Veteran reported a history of chronic low back pain since 
1994 that was worsening.  Subsequent records include 
diagnoses of degenerative disk disease without opinion as to 
etiology.

A March 2005 VA examination report noted the Veteran's claims 
file was reviewed and summarized the pertinent evidence of 
record.  On examination the Veteran complained of back pain 
that began during service in 1994 with three separate 
episodes of back pain in the late 1990's, 2000, and August 
2004.  The diagnosis was degenerative disk disease of the 
lumbosacral spine that was less likely than not related to 
military service.  The examiner commented that while service 
treatment records show the Veteran had back pain during 
service in 1993 he did not indicate back pain at the time of 
his physical examination at discharge.  It was noted, in 
essence, that he reported several flare-ups of pain since 
active service, but that medical records show the only 
documented event as an episode of acute back pain occurring 
in September 2004.  

At his personal hearing in April 2009 the Veteran testified 
that he sustained an injury to his back when he fell during 
maneuvers in approximately 1994.  He stated that he was seen 
at the clinic and was given three days of bed rest and pain-
relief medication.  He reported that he did not receive 
treatment after service until 2003 because he did not have 
medical insurance.  

Based upon the evidence of record, the Board finds that 
degenerative disk disease of the lumbosacral spine was not 
manifest during or within one year of the Veteran's discharge 
from active service and the disorder is not shown to have 
developed as a result of an established event, injury, or 
disease during active service.  Although the Veteran reported 
he had experienced back pain since 1994, the Board finds this 
report is inconsistent with his November 1995 report of 
medical history and is not supported by any other evidence of 
record.  There is no probative evidence of persistent 
symptoms having continued since service.  The Veteran also 
testified that he did not receive treatment for any back 
problems for many years after service.  The service treatment 
records show he was treated for a lumbosacral strain in 
October 1993; however, the March 2005 VA examiner 
specifically found it was unlikely his present degenerative 
disk disease was incurred as a result of active service.  The 
Board finds the March 2005 VA examiner's opinion is 
persuasive.

While the appellant may believe that he has degenerative disk 
disease of the lumbosacral spine as a result of active 
service, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds entitlement to service 
connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for degenerative disk 
disease of the lumbosacral spine is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


